 


110 HR 388 IH: Unfair Chinese Automotive Tariff Equalization Act
U.S. House of Representatives
2007-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 388 
IN THE HOUSE OF REPRESENTATIVES 
 
January 10, 2007 
Mr. Kildee (for himself and Mr. Jones of North Carolina) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To prohibit the importation of motor vehicles of the People’s Republic of China until the tariff rates that China imposes on motor vehicles of the United States are equal to the rates of duty applicable to motor vehicles of the People’s Republic of China under the Harmonized Tariff Schedule of the United States. 
 
 
1.Short titleThis Act may be cited as the Unfair Chinese Automotive Tariff Equalization Act.
2.Prohibition on imports of motor vehicles of the People’s Republic of China until tariff rates are equal
(a)ProhibitionNo motor vehicle that is the product of the People’s Republic of China may be imported into the United States.
(b)DurationThe prohibition contained in subsection (a) is effective until the date on which the President certifies in writing to the Congress that the tariff rates imposed by the People’s Republic of China on motor vehicles that are products of the United States are equal to the rates of duty applicable to motor vehicles of the same 8-digit subheading of the Harmonized Tariff Schedule of the United States that are products of the People’s Republic of China.
(c)DefinitionsIn this section:
(1)Motor vehicleThe term motor vehicle means any article described in heading 8703 of the Harmonized Tariff Schedule of the United States, except that the term does not include any article described in subheading 8703.10.
(2)United StatesThe term United States, when used in the geographic sense, includes any commonwealth, territory, or possession of the United States.
(d)Effective dateThis section takes effect on the 15th day after the date of the enactment of this Act. 
 
